Citation Nr: 1226666	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-29 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the thoracic spine. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for coronary artery disease. 


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984, March 1995 to August 1995, and from January 2003 to January 2004, with additional service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for degenerative disc disease and degenerative joint disease of the thoracic spine, assigning a disability evaluation of 10 percent, and denied entitlement to service connection for hypertension and coronary artery disease. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's Virtual VA file reveals that in June 2012, the Veteran was granted service connection for right leg radiculopathy related to the service-connected thoracic spine disability.  The rating decision references a September 2007 VA examination that found objective evidence of a neurological deficit of the right lower extremity.   However, the referenced September 2007 VA examination is not currently in the claims file, nor are any records from the VAMC located in Philadelphia, as stated as evidence in the June 2012 rating decision.  Because any neurological findings related to the thoracolumbar spine are pertinent to the claim for increased rating, remand is necessary to obtain the above-cited records.  

The Veteran submitted statements in May 2012 that his thoracic spine disability prevents him from employment, referencing the back disability as manifested by continuing pain.  Thus, although the most recent VA examination conducted in April 2010 is not necessarily remote, in light of the Veteran's description of ongoing symptoms related to his thoracic spine disability, and because it is now unclear whether he suffers from neurological manifestations related to the thoracic spine disability, a new VA examination should be scheduled to assess the severity of the thoracic spine disability.

With regard to the Veteran's claim for service connection for hypertension and coronary artery disease, it appears that there are service treatment records that are missing from the claims file.  Specifically, the Veteran has submitted a record dated in March 2003, conducted by the "FEDS_HEAL" program that found that the Veteran did not meet the cardiovascular screening program requirements due to high blood pressure.  However, that record is not included in the Veteran's official service treatment records.  Moreover, there is no evidence of the accompanying physical examination upon which that finding was based.  Thus, because there may be additional service treatment records available, those records should be requested on remand.  In that regard, the Board notes that the RO requested records from FEDS-HEAL in July 2008, however, no response was received.

The Veteran contends that the March 2003 finding of high blood pressure, along with a finding of high cholesterol on June 2003 separation examination, demonstrate that his current hypertension and coronary artery disease had their onset in service.  Service treatment records dated after the March 2003 high blood pressure assessment reflect that in August 2003, the Veteran had a blood pressure reading of 111/78, and in October 2003, his blood pressure was 113/74.  Post-service VA records reflect that in August 2004, his blood pressure was 118/79, and in March 2005, his blood pressure was 132/80.  Then, in November 2005, the Veteran suffered a myocardial infarction requiring cardiac catherization and stenting.  The record reflects that the Veteran smoked five packs of cigarettes a day until 2003, and continued to smoke one pack of cigarettes a day.  He was also considered to be morbidly obese.  In January 2006, his blood pressure was 113/72.  The first indication of a diagnosis of hypertension is an October 2006 VA treatment record listing a diagnosis history.  An April 2007 disability evaluation demonstrates diagnoses of arteriosclerotic heart disease, ischemic cardiomyopathy, and hypertension.  

In this case, in light of the service treatment records indicating high blood pressure and high cholesterol, and the Veteran's contentions that he was told by a VA physician that his in-service high blood pressure and high cholesterol caused or aggravated his current hypertension and coronary artery disease, and in light of the short period of time between separation from service and the November 2005 heart attack, a VA examination and opinion is necessary in order to determine whether there is a causal relationship between the in-service findings and the current cardiovascular disabilities.

Lastly, although on previous remand the RO appeared to retrieve the Veteran's complete Social Security Administration (SSA) disability records, these records are duplicates of the previously received SSA records that showed a denial of benefits.  Because the Veteran has contended that he was awarded SSA benefits, the RO should determine whether such an award has been made and, if so, obtain the award notice and the records the award was based upon.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the September 2007 VA examination report from the Philadelphia, PA, VA Medical Center, as stated in the June 2012 rating decision that granted a 10 percent rating for right leg radiculopathy.  

2.  Obtain from SSA the records pertinent to any award of disability benefits as well as the medical records relied upon concerning that claim.   If such records are unavailable, a negative response must be obtained.

3.  Contact the National Personnel Records Center (NPRC), FEDS_HEAL (Federal Strategic Health Alliance), or the appropriate service agency and request any additional service treatment records for the Veteran, to include from January 2003 to January 2004.  In particular, request a FEDS_HEAL record dated on March 21, 2003, and any accompanying physical examination, conducted while he was stationed in Fort Campbell, Kentucky.  If such records are unavailable, a negative response must be obtained.

4.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of his hypertension and coronary artery disease.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that any current hypertension or coronary artery disease was caused or aggravated by his service, to include the March 2003 finding of high blood pressure and June 2003 finding of elevated cholesterol.  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his symptoms since service. 

5.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the current nature and severity of his thoracic spine disability.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale. The examiner should specifically: 

a)  Provide the range of motion of the thoracolumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees, and state whether there is any favorable or unfavorable ankylosis of the spine. 

b)  Determine whether the back exhibits weakened movement, painful motion, excess fatigability, or incoordination attributable to the service connected back disability.  If feasible, the determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, painful motion, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  That determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

c)  State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

d)  Identify any associated neurological disabilities associated with the service-connected back disability.  The severity of each neurological sign and symptom should be reported.  The examiner should conduct any appropriate neurological testing needed to address the above.  If a separate neurological examination is needed one should be scheduled.  Provide an opinion as to whether any neurological symptomatology equates to mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the sciatic nerve.  Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected. 

e)  Thereafter, the examiner should opine whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected thoracic spine disability renders him unable to secure or follow a substantially gainful occupation. 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


